      Case 1:20-cr-00014-JRH-BKE Document 185 Filed 04/13/21 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION

UNITED STATES OF AMERICA           )
                                   )
    v.                             )                        CR 120-014
                                   )
MICHAEL PEYTON GUNN                )
AMANDA GUNN a/k/a Amanda Howard    )
                              _________

                                          ORDER
                                          _________

       Before the Court is the Government’s Unopposed Motion to Amend Defendant’s

Name and Court Documents. (Doc. nos. 184.) The government seeks to amend Defendant

Amanda Gunn’s name and add “superseding” in all appropriate places within document

numbers 153 and 154 on the docket. (Doc. no. 184; see also doc. nos. 153, 154.) Defendants

do not oppose the request. (Doc. no. 184, p. 2.) Upon consideration, the Court GRANTS

the motion. (Id.) The Court DIRECTS the CLERK to update Defendant Amanda Gunn’s

name on the docket as it appears on the caption of this Order. The government shall file an

amended indictment and penalty certification as a stand-alone entry on the docket within

seven days of this Order.1

       SO ORDERED this 13th day of April, 2021, at Augusta, Georgia.




       1
        Requiring the filing of a corrected indictment as a stand-alone entry bearing the
signature of the applicable government attorney is the standard practice followed by this Court in
such circumstances. See, e.g., United States v. Hill, CR 114-028, doc. nos. 18, 19; United States
v. Tagui, CR 113-220, doc. nos. 76, 174, 182; United States v. Griffis, CR 114-027, doc. nos. 6,
10.
